          Case 1:19-cv-03876-PAE Document 81 Filed 06/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JESUS BRITO,

                                         Plaintiff,                    19 Civ. 3876 (PAE) (KHP)
                         -v-
                                                                                ORDER
 LUCKY SEVEN RESTAURANT & BAR, LLC, D/B/A
 LUCKY 7 TAPAS BAR, LA CASA DEL MOFONGO
 INC., FELIX CABRERA, AVI DISHI, AND JOHN
 DOES #1-10,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        The parties have indicated that they are available for a bench trial the last two weeks of

October. Dkt. 78. The Court accordingly schedules a bench trial for October 18 to 20, 2021.

However, this date is subject to change in the event that the Court is assigned a conflicting jury

trial date. If there is a conflict, the Court will endeavor to schedule the trial as soon as possible.



        SO ORDERED.

                                                                  P�N, (�r
                                                               PAUL A. ENGELMAYER
                                                               United States District Judge
Dated: June 17, 2021
       New York, New York
